Title: From George Washington to Major Henry Lee, Jr., 25 July 1780
From: Washington, George
To: Lee, Henry Jr.


					
						Dear Sir
						Head Quarters [Preakness, N.J.] 25th July 1780
					
					I have recd yours of the 23d Inst. by which it appears as if the British Fleet were plying off and on—The dispatches which were lodged in Monmouth for Count Rochambeau and Monsieur Ternay are no longer of use there—You will therefore be pleased to take them up from Genl Forman, if they are in his hands, and either send them to me by an Officer, if one is coming this way, or keep them with you, till you meet with me again. I am &.
					
						P.S. Upon recollection the dispatches contain some Maps which are wanted. You will therefore send them by an Officer, if no opportunity, on which you can perfectly depend, offers.
					
				